      Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION


 BAR K, LLC, et al.,                                CV 19-06-BU-BMM

              Plaintiffs,

        vs.                                         ORDER

 UNITED STATES OF AMERICA, et
 al,

              Defendants.


BACKGROUND.

      Plaintiffs Bar K Ranch, LLC, Michael Walsh, Fred Walsh, and Eileen White

(collectively “Plaintiffs”) filed an Amended Complaint for declaratory, injunctive,

and equitable relief, seeking clarification on several public and private

rights-of-way. Doc. 23. Defendant United States filed a Motion for Summary

Judgment. Doc. 91. Bar K filed a Motion for Summary Judgment. Doc. 111. The

Court construes the two motions as cross-motions. The parties’ cross-motions

concern a system of disputed roads in Madison County, Montana, including the

entire Lower Road, and portions of both the South Upper Road and the Lower

Bobcat Road. See Doc. 112 at 14. The Court held a hearing on February 22, 2021.

Doc. 167.



                                        1
      Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 2 of 13



PRIOR COURT DECISIONS.

      The Court resolved the status of the Lower Road in Section 36 of T8S, R1W.

Doc. 179. The Court resolved the status of the Lower Road in Sections 1 and 12 of

T9S, R1W. Doc. 178. The Court resolved the status of the South Upper Road

crossing federal lands in Sections 27 and 35 of T9S, R1W. Doc. 174. The parties’

cross-motions as they relate to those sections are denied as moot.

      The Court previously rejected Plaintiffs’ argument regarding Stipulation 18.

Doc. 179 at 3.     The Court determined that, rather than forcing a contested

interpretation on the parties, the Court prefers to allow the parties to withdraw

Stipulation 18. Id. at 5. The Court need not address again that issue here.

      The remaining aspects of parties’ cross motions concern the following two

categories: (1) those portions of road crossing federal lands, including the Lower

Road in Sections 12, 13, and 14 of T9S, R1W; and (2) those portions of road crossing

state lands, including the Lower Road in Sections 14 and 23 of T9S, R1W and the

South Upper Road in Sections 22, 23, 26, 27, and 35 of T9S, R1W.

LEGAL STANDARD.

      The Court will grant summary judgment if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the

outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

                                         2
       Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 3 of 13



dispute as to a material fact proves genuine if there exists sufficient evidence for a

reasonable jury to return a verdict for the nonmoving party. Id.

ANALYSIS.

(1) Portions of Disputed Road Crossing Federal Lands.

      (a) BLM’s Argument.

      BLM argues first that the twelve-year statute of limitations in the Quiet Title

Act bars Plaintiffs’ claims under the Quiet Title Act. Doc. 112 at 15. BLM asserts

that Plaintiffs knew or should have known the United States claims after the federal

government had taken explicit and public steps over the last forty years that

demonstrated the United States’s exclusive control over the disputed roads. Id.

      BLM argues second that Plaintiffs lack standing to asserts claims on behalf of

the public or Madison County. Doc. 112 at 22. BLM claims that the Quiet Title Act

requires a plaintiff to set forth with particularity the nature of the interest that the

plaintiff claims in the real property. Id. at 23. Plaintiffs cannot make a claim for a

road easement on behalf of the public or Madison County based on the fact that

Plaintiffs lack any interest in a county road easement. Id.

      BLM argues third that Plaintiffs cannot make out claims under R.S. 2477 or

for private prescriptive easements. Id. at 26. BLM contends that the record

demonstrates that the relevant federal lands were reserved from the operation of




                                           3
         Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 4 of 13



R.S. 2477 before the roads came into existence. Id. R.S. 2477 cannot create a public

road over these lands. Id.

         (b) Plaintiffs’ Argument.

         Plaintiffs argue first that BLM’s statute-of-limitations argument remains

unsuitable for resolution on summary judgment. Doc. 154 at 13−14. Plaintiffs assert

that questions of “what was known, or should have been known, and when,” are

fact-bound questions that the Court should not resolve on summary judgment. Id.

at 14.    Plaintiffs claim, moreover, that the United States’s conduct prevented

Plaintiffs’ cause of action from accruing.        Id. at 23.    Plaintiffs argue, in the

alternative, that Plaintiffs did not and could not have known that the government

claimed exclusive control over the disputed road system. Id. at 18.

         Plaintiffs argue second that they maintain standing to bring this suit. Doc. 154

at 26. Plaintiffs characterize BLM’s standing argument as an attempt to reconsider

the Court’s earlier determination that prudential standing serves as no jurisdictional

bar to Plaintiffs’ claims. Id.

         Plaintiffs argue third that Madison County established the disputed roads as

county or public roads under R.S. 2477. Doc. 94 at 12. Plaintiffs reject BLM’s

argument that the relevant federal lands were withdrawn from the application of

R.S. 2477. Id. Plaintiffs argue, in the alternative, that the question of whether the




                                             4
       Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 5 of 13



lands were withdrawn remains unsuitable for resolution on summary judgment.

Doc. 154 at 37.

ANALYSIS.

(1) The Statute of Limitations under the Quiet Title Act.

      “Under the Quiet Title Act, the United States . . . has waived its sovereign

immunity and has permitted plaintiffs to name it as a party defendant in civil actions

to adjudicate title disputes involving real property in which the United States claims

an interest.” Block v. North Dakota ex rel. Rd. of University and School Lands, 461

U.S. 273, 275 (1983). The Quiet Title Act contains a twelve-year statute of

limitations. 28 U.S.C. § 2409(a)(g). This statute of limitations constitutes an express

condition on which the United States’s waiver of sovereign immunity rests. Block,

461 U.S. at 287; U.S. v. Mottaz, 476 U.S. 834 (1986). Sovereign immunity bars

Quiet Title Act claims commenced more than twelve years after “plaintiff or his

predecessor in interest knew or should have known of the claim of the United

States.” Mottaz, 476 U.S. at 843.

      The statutory term “should have known” imparts a test of reasonableness.

Shultz v. Dep’t of Army, 886 F.2d 1157, 1160 (9th Cir. 1989). The test asks whether

the United States’s actions would have alerted a reasonable landowner that the

United States claimed an interest in the real property. In the case of an easement,

the question becomes whether the United States’s actions would have alerted a

                                          5
       Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 6 of 13



reasonable landowner that the United States claimed the exclusive right to deny the

landowner’s his or her historic access. McFarland v. Norton, 425 F.3d 724, 727 (9th

Cir. 2005).

       BLM’s statute of limitations argument hinges, therefore, on whether the

United States’s actions would have alerted a reasonable landowner that the United

States claimed the exclusive right to deny his or her historic access over the disputed

road system. See id. BLM argues that the record demonstrates sufficient road

closures, sign postings, and public comment related to the disputed road system to

answer this question in the affirmative. Doc. 112 at 16−26. The Court agrees.

       BLM instituted road closures on portions of the dispute road system in the

early 1980s when concerns arose about dwindling elk populations. Doc. 113 at

95−96. BLM solicited public input, held public meetings, and published notices in

local newspapers and the Federal Register.        Id. at 94. BLM and other state

government agencies installed road signs indicating the closures. Id. The signs

stated, in effect: “Road Closed to All Motorized Vehicles from Dec. 2 Thru May 15.”

Id. at 97. FWP, in conjunction with other agencies, erected barricades at the onset

of each closure. Id. BLM published maps as early as 1984 to notify the public of

these travel restrictions. Id. at 98.

       BLM prepared a Resource Management Plan (“RMP”) and an Environmental

Impact Statement (“EIS”) in 2001. Id. at 104. BLM published a notice in the Federal

                                          6
      Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 7 of 13



Register that a draft of the RMP and EIS were available for public comment. Id.

The RMP provided that BLM sought to continue implementing the road closures on

the Lower Road first implemented in the 1980s. Id. BLM published a notice again

in 2006 when it finalized a new RMP. Id. at 106. BLM held public meetings at the

Madison County Commissioners’ Office. Id. This amount of public notice and

comment proves sufficient to provide a reasonable landowner with notice that the

United States claimed a right to the disputed roads.

      The nature of these closures demonstrates that the right the United States

claimed to the disputed road constitutes an exclusive right. The government’s

closures appear to represent an absolute exclusion of all others. Some closures

throughout Montana allow for exceptions to authorized users. See id. (e.g., Bad

Luck Creek). The signs and EIS state clearly that the Lower Road was closed to all

motorized vehicles. Doc. 115-48 at 7. The closures in this case do not allow for

exceptions, except for possibly those users who obtain a permit from BLM. Such

an exhibition of exclusive control over the Lower Road proves sufficient to notify a

reasonable landowner that the government maintains exclusive control over the

disputed roads. See McFarland, 425 F.3d at 727.

      Plaintiffs argue that seasonal travel restrictions and other “generally

applicable regulations[s]” that restrict road use do not signal exclusive control.

Doc. 154 at 16 (citing McFarland, 425 F.3d at 727−28). Plaintiffs also argue that

                                         7
       Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 8 of 13



the installation of physical barriers, gates, or locks does not signal sufficient

exclusive control unless coupled with an actual denial of access. Doc. 154 at 17

(citing McFarland, 425 F.3d at 727).

      The plaintiff in McFarland owned real property within the exterior boundaries

of Glacier National Park. 425 F.3d at 725. The plaintiff accessed his property via

Glacier Route 7. Id. Local residents, including the plaintiff, plowed Glacier Route

7 in the winter to ensure access to their properties. Id.

      The National Park Service (“NPS”) banned snowmobiling within Glacier

National Park in 1975, including along Glacier Route 7. Id. NPS eventually closed

entirely Glacier Route 7 to the public during the winter. Id. NPS began erecting

wooden barricades and installing cable locks to enforce the closures. Id. NPS

historically provided keys to local residents and allowed the local residents to bypass

the barricades, even during the winter closures.

      The local resident enjoyed access along Glacier Route 7 until, in 1999, NPS

changed its position and determined that “no one will drive park roads once they are

closed to the public.” Id. at 726. NPS then barred local residents from using Glacier

Route 7 during the winter closures. The plaintiff filed suit under the Quiet Title Act

to quiet title to an easement over Glacier Route 7. Id.

      The Ninth Circuit determined that the ban on snowmobiles within the exterior

boundaries of Glacier National Park did not constitute notice of exclusive control.

                                           8
      Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 9 of 13



Id. at 727. This ban constitutes a generally applicable regulation that did not affect

the plaintiff’s access along Glacier Route 7. In other words, the plaintiff reasonably

could expect NPS to exhibit some amount of control (but less than exclusive control)

over certain aspects of Glacier National Park, for example, regulating snowmobiling

access. Id. The notice requirement was not satisfied until the level of control

expanded to suggest exclusive control over the road. Id. Banning snowmobiling

demonstrates regulatory power, not exclusive control. Id.

      Consistent with this understanding, the Ninth Circuit also determined that

installation of barriers, cables with locks, and later gates with locks did not convey

sufficient notice of exclusive control because the Park Service never barred the

plaintiff’s access to Glacier Route 7. Physical barriers cannot, by themselves,

connote to a private party a level of exclusive control when that private party

maintains the freedom to bypass such barriers whenever that private party wishes.

The Ninth Circuit then concluded, as Plaintiffs cite, that physical barriers do not

signal exclusive control unless coupled with an actual denial of access. Id.

      The road closures at issue in this case, unlike those road closures in

McFarland, are coupled with an actual denial of access sufficient to signal the

United States’s exclusive control over the disputed roads. The McFarland closures

barred members of the public from using Glacier Route 7, but provided exceptions

for local residents who required access over Glacier Route 7 to access their real

                                          9
      Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 10 of 13



property. The road closures at issue in this case, conversely, barred access to

everyone. They barred both the public and local landowners. The closures did not

provided exceptions for any individuals such that a reasonable landowner might

consider the closures to be a symptom of a level of control on behalf of the United

States consistent with some control less than exclusive control. The closures

constitute a denial of access to the disputed road system. McFarland, 425 F.3d at

727

      The record leaves the Court with the firm conviction that Plaintiffs knew or

should have known since the 1980s that the United States claimed a right of

exclusive control over the disputed road system. See Mottaz, 476 U.S. at 843.

Plaintiffs’ claims under the Quiet Title Act fall outside the twelve-year statute of

limitations. See 28 U.S.C. § 2409(a)(g). The statute of limitations under the Quiet

Title Act bars Plaintiffs claims under the Quiet Title Act. Block, 461 U.S. at 287.

BLM’s Motion for Summary Judgment (Doc. 111) is granted. Plaintiffs claims

under the Quiet Title Act are dismissed with prejudice.

(2) Portions Crossing State Lands.

      The Court’s dismissal of Plaintiffs’ claims under the Quiet Title Act changes

greatly the posture of this lawsuit. Plaintiffs no longer maintain any claims under

federal law, and Plaintiffs no longer maintain any claims against federal defendants.

The question remains whether the Court possesses discretion under § 1367 in

                                         10
      Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 11 of 13



deciding whether to exercise supplemental jurisdiction over Plaintiffs’ remaining

state law claims. San Pedro Hotel Co., Inc. v. City of Los Angeles, 159 F.3d 470,

478 (9th Cir. 1998).

      The federal supplemental jurisdiction statute provides the following:

      [I]n any civil action of which the district courts have original
      jurisdiction, the district courts shall have supplemental jurisdiction over
      all other claims that are so related to claims in the action within such
      original jurisdiction that they form part of the same case or controversy.

28 U.S.C. § 1367(a).

      The Court must exercise supplemental jurisdiction unless prohibited by

§ 1367(b), or unless one of the exceptions in § 1367(c) applies, in which case the

Court maintains discretion. The exceptions in § 1367(c) include the following:

      (1) the claim raises a novel or complex issue of State law;
      (2) the claim substantially predominates over the claim or claims over
      which the district court has original jurisdiction;
      (3) the district court has dismissed all claims over which it has original
      jurisdiction; or,
      (4) in exceptional circumstances, there are other compelling reasons for
      declining jurisdiction.

      The underlying inquiry in deciding whether to exercise supplemental

jurisdiction under § 1367 requires the Court to consider judicial economy,

convenience and fairness to the litigants, and comity to the state courts. United Mine

Workers of America v. Gibbs, 383 U.S. 715, 726 (1966). When declining to exercise

supplemental jurisdiction under § 1367(c)(1)-(3), the Court need not state its reasons

for dismissal. San Pedro Hotel, 159 F.3d at 478. Only under § 1367(c)(4) must the
                                          11
      Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 12 of 13



Court articulate “why the circumstances of the case are exceptional” and expressly

consider the factors laid out in Gibbs, 383 U.S. 715 (1966). San Pedro Hotel, 159

F.3d at 478.

      The Court has sought in this lawsuit to resolve both the federal-law issues,

and those state-law issues that affected federal defendants and on which the Court

maintained clear state law precedent. The Court’s recent summary judgment rulings

have narrowed this case. This case now represents a dispute between Plaintiffs and

various state agencies over a disputed road system within Madison County,

Montana.

      The only remaining state-law issues involve either novel issues (e.g., whether

a private plaintiff can bring a suit on behalf of a county regarding a county road

within that county), issues political in nature (e.g., whether a private plaintiff can

litigate the level of road maintenance that a county must perform), or issues that

strongly affects state public policy (e.g., possible construction and redirection of

roads through wildlife management areas). These issues remain better suited for

resolution by a state district court and the Montana Supreme Court. The Court

declines to exercise supplemental jurisdiction over this case. See Gibbs, 383 U.S.

715 (1966); San Pedro Hotel, 159 F.3d at 478.




                                         12
   Case 2:19-cv-00006-BMM Document 180 Filed 08/19/21 Page 13 of 13




   IT IS HEREBY ORDERED THAT:

1. BLM’s Motion for Summary Judgment (Doc. 111) is GRANTED.

2. Plaintiffs’ claims under the Quiet Title Act are DISMISSED.

3. The Court declines to exercise supplemental jurisdiction over the remaining

   state law claims; The remaining state law claims are DISMISSED without

   prejudice.

4. The Clerk of Court shall close this matter.

   Dated the 19th day of August, 2021.




                                     13
